DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 2/26/2021 have been amended. Claims 1-27 have been cancelled. Claims 28-57 remain pending in the application.
Claim Objections
Claims 40, 55, and 57 are objected to because of the following informalities:  
With regard to Claim 40:
“being angularly” should be -to be angularly-
With regard to Claim 55:
“being angularly” should be -to be angularly-
With regard to Claim 57:
“a third leg connected to the first side member of the frame” should be -wherein a third leg is connected to the first side member of the frame-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38, 41, 50-51, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 37-38 are rejected as being dependent upon Claim 35.
With regards to Claims 35-36, 41, 50-51, 56:
The recitation as a whole is indefinite as it is unclear whether or not Applicant is reciting a method step within an apparatus claim. Examiner suggests amending the claims to include “configured to” or “adapted to” language.
With regard to Claim 45:
The recitation of “the first extended angle” is indefinite as it lacks antecedent basis. There is no prior positive recitation of ‘a first extended angle’ in the claims, according to the dependency of the claims. 
The claims referenced above are rejected as best understood in any and all rejections below.
Allowable Subject Matter
Claims 28-34, 39-40, 42-49, 52-55, and 57 are allowable over the prior art.
Claims 35-38, 41, 50-51, and 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.